State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: January 29, 2015                   106005
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

MICHAEL B. HARE,
                    Appellant.
________________________________


Calendar Date:   November 21, 2014

Before:   McCarthy, J.P., Garry, Lynch, Devine and Clark, JJ.

                             __________


     Paul J. Connolly, Delmar, for appellant.

      G. Scott Walling, Special Prosecutor, Schenectady, for
respondent.

                             __________


Clark, J.

      Appeal from a judgment of the County Court of Saratoga
County (Scarano, J.), rendered May 6, 2013, which revoked
defendant's probation and imposed a sentence of imprisonment.

      In September 2012, defendant pleaded guilty to assault in
the second degree as the result of an incident wherein he injured
a State Trooper who was attempting to arrest him. County Court
imposed the agreed-upon sentence of time served to be followed by
five years of probation. Defendant was almost immediately
charged with violating the conditions of his probation by, among
other things, calling a former girlfriend and her mother on
multiple occasions and ignoring the direction of his probation
officer not to do so. Defendant contested the allegations and,
following a hearing, County Court determined that defendant had
                              -2-                106005

violated the terms of his probation. Defendant was thereafter
resentenced to two years in prison, to be followed by three years
of postrelease supervision, and he now appeals.

      The People bear the burden of proving a probation
violation by a preponderance of the evidence (see CPL 410.70 [3];
People v Lapham, 117 AD3d 1341, 1341 [2014], lv denied 23 NY3d
1064 [2014]; People v Filipowicz, 111 AD3d 1022, 1022 [2013], lv
denied 22 NY3d 1156 [2014]). As defendant correctly notes,
hearsay evidence will not support the finding of a probation
violation by itself (see People v Filipowicz, 111 AD3d at 1022-
1023). Inasmuch as defendant's probation officer testified that
defendant had admitted to making several of the offending calls
despite having been warned not to do so, however, nonhearsay
evidence supports the finding of a violation (see People v
Holland, 95 AD3d 1504, 1505 [2012], lv denied 19 NY3d 974 [2012];
People v Spady, 25 AD3d 881, 882 [2006]).

      We also reject defendant's contention that he received
ineffective assistance of counsel. "A contention of ineffective
assistance of trial counsel requires proof of less than
meaningful representation, rather than simple disagreement with
strategies and tactics" (People v Rivera, 71 NY2d 705, 708-709
[1988] [citations omitted]; see People v Barboni, 21 NY3d 393,
405-406 [2013]). Defendant specifically claims that counsel was
ineffective for inadvertently eliciting on cross-examination the
fact that defendant had admitted making the forbidden telephone
calls to the probation officer. The record reflects that the
cross-examination was part of a legitimate trial strategy of
calling the basis for the officer's knowledge of the violations
into question, however, and it was not worded or designed to
elicit damaging testimony (see People v McCloud, 121 AD3d 1286,
1292 [2014]; People v Yelle, 303 AD2d 1043, 1044 [2003], lv
denied 100 NY2d 626 [2003]). When viewed in totality, we have no
difficulty concluding that defendant received meaningful
representation (see People v Wingo, 103 AD3d 1036, 1037 [2013],
lv denied 21 NY3d 1021 [2013]; People v Brickle, 244 AD2d 700,
702 [1997], lv denied 91 NY2d 889 [1998]).

      Defendant additionally argues that County Court failed to
provide an adequate statement of its reasoning in revoking his
                              -3-                  106005

probation (see Gagnon v Scarpelli, 411 U.S. 778, 785-786 [1973];
People v McCloud, 205 AD2d 1024, 1025 [1994], lv denied 86 NY2d
738 [1995]). Defendant failed to preserve that argument by
objecting to the sufficiency of County Court's findings, however,
and we perceive no reason to take corrective action in the
interest of justice (see CPL 470.05 [2]; see e.g. People v
Junior, 119 AD3d 1228, 1231 [2014], lv denied 24 NY3d 1044
[2014]). Defendant's remaining contentions, including that the
sentence imposed was harsh and excessive, have been considered
and found to be lacking in merit.

      McCarthy, J.P., Garry, Lynch and Devine, JJ., concur.



      ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court